Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  the closing line recites “for the setting”. Deletion of “for the setting” is one suggestion that would correct this syntax error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 at line 9 recites “the respective other second one”. There is insufficient antecedent basis for this limitation in the claims.
Claim 1 at line 11 recites that a feature “engages with play”. There is insufficient antecedent basis for this limitation in the claims.

Claims 3 and 11 recite that “the driver receptacle has an extension”. It is unclear what is intended by this limitation. For the purpose of examination, the claim will be read as requiring a further receptacle or a receptacle of greater width. However, should this be correct, not only is “an extension” recited as a separate feature, no such feature is depicted within the drawings as filed. This means that if this interpretation is correct, Replacement Sheets will need to be filed.

Claim 4 at line 4 recites features connected via (“by means of”) a servo motor. It is unclear how the features can be connected by a servo motor. It is believed that the intent is to recite, yet again, that the features are driven by the servo motor. Deletion of “by means of the servo motor” is suggested.

Claims 5 and 6 at lines 2-3 recite “the further driver unit”. There is insufficient antecedent basis for this limitation in the claims.

Claim 8 requires gear teeth that mesh indirectly. The claim appears to be further defining the driver and driver receptacle, though it is unclear whether this is the case or not. Claim 1, from which Claim 8 depends, requires direct interaction between the driver and receptacle, which in turn are arranged on the valve members. It is further unclear how indirectly meshing gears can also lie within the scope of the limitations of Claim 1.
Please also note that Lueders et al, cited below, discloses indirectly meshing gears.

Claim 9 at lines 1-2 recite that a feature “the first gear teeth” and “the second gear teeth”. There is insufficient antecedent basis for these limitations in the claims.

The preamble of Claim 10 recites a method. However, no active method steps are recited. Instead only apparatus features and functional relationships are recited.

Claims 2, 7 and 12-20 are rejected as depending from indefinite claims.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartnick et al (8,584,708).

Regarding Claim 1, Bartnick discloses (Figs 3-15) a valve unit with “a plurality of rotary slide valves (102) arranged in series and a servo motor (104) for setting the rotary slide valves (102), wherein each of the rotary slide valves comprises a rotary slide arranged in a rotary slide housing (108) and drivable via a driveshaft (104’) by means of the servo motor (104), wherein each two successive ones of the rotary slide valves (102) are mechanically connected to one another via a driver device (120) for the setting by means of the servo motor (104), wherein the driver device (120) comprises a driver projection (1221) arranged on a first (1021) of the two rotary slide valves, which engages with play in the rotational direction in a driver receptacle (that is, rotationally between the two sides of feature 1242) formed on the respective other second one (1022; note that this is incorrectly denoted as “1202” in Figs 5-9) of the rotary slide valves (102), and wherein one (1022) of the two rotary slide valves (102) is only drivable indirectly via the respective other (1021) of the two rotary slide valves by means of the servo motor (104) for the setting.”

Bartnick further discloses a valve unit in which:

Regarding Claim 2, “the driver receptacle (rotationally between the sides of feature 1242) is delimited on each of opposing sides in the rotational direction by an end stop (the abovementioned sides) for the driver projection (1221).”

Regarding Claims 3 and 11, “the driver receptacle (rotationally between the sides of feature 1242) has an extension of at least 180°, at least 270°, at least 300°, at least 330°, at least 345°, or at least 350° in the rotational direction.”
The angle through which feature 1242 allows feature 1221 to rotate is at least greater than 180°.

Regarding Claim 7, “the driver projection (1221) comprises a curved contact surface, which presses against a corresponding curved counter contact surface of one of the end stops (of 1242) in at least one position.”
Both features are read and depicted as having curved surfaces.

Regarding Claim 10, when making and/or using the device of Bartnick, one necessarily or inherently performs a method of operating the claimed device. See also the 35 USC §112 rejections of Claim 10, above. 

Claim(s) 1 – 6 and 11 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lueders et al (2016/0341331).

Regarding Claim 1, Lueders discloses (Figs 1-5; note that Figs 1-4 depict the device of Figs 5a-5b without intermediate gearwheel 52 and with all but the gears omitted) a valve unit with “a plurality of rotary slide valves (50, 51; see also para [0043]) arranged in series and a servo motor (para [0002]) for setting the rotary slide valves (50, 51), wherein each of the rotary slide valves comprises a rotary slide arranged in a rotary slide housing (necessarily or inherently required for such valve units) and drivable via a driveshaft (as depicted at the central axis of feature 50) by means of the servo motor (as noted above), wherein each two successive ones of the rotary slide valves (50, 51) are mechanically connected to one another via a driver device (10, 20) for the setting by means of the servo motor (as noted above), wherein the driver device (10, 20) comprises a driver projection (one tooth of 12) arranged on a first (50) of the two rotary slide valves, which engages with play (inherent in an involute gear; see also at least Fig 1b) in the rotational direction in a driver receptacle (between two teeth of 22) formed on the respective other second one (51) of the rotary slide valves (50, 51), and wherein one (51) of the two rotary slide valves (50, 51) is only drivable indirectly via the respective other (50) of the two rotary slide valves by means of the servo motor (as discussed above) for the setting.”

Lueders further discloses a valve unit in which:

Regarding Claim 2, “the driver receptacle (between two teeth of 22) is delimited on each of opposing sides in the rotational direction by an end stop (that is, the teeth themselves) for the driver projection (of 12).”

Regarding Claims 3 and 11, “the driver receptacle (between two teeth of 22) has an extension of at least 180°, at least 270°, at least 300°, at least 330°, at least 345°, or at least 350° in the rotational direction.”
See Fig 2a; the extension of the receptacle between the last tooth and feature 40 (at leader for 20) is at least 180°.

Regarding Claims 4, 12 and 13, “the driver projection (a tooth of 12) and the driver receptacle (between two teeth of 22) are associated with a driver unit and the two successive rotary slide valves (50, 51) are mechanically connected to one another via a further driver unit by means of the servo motor, wherein the further driver unit comprises a further driver projection (another tooth of 12) on the first rotary slide valve (50) and a further driver receptacle (between two subsequent teeth of 22) on the second rotary slide valve (51), in which the further driver projection engages with play (in the same manner is the first driver projection) in the rotational direction.”

Regarding Claims 5 and 14-16, “the driver unit and the further driver unit are free of overlap in the radial direction.”
The teeth are side-by-side in the circumferential direction, thus anticipating the claim limitations.

Regarding Claims 6 and 17-20, “the driver unit and the further driver unit are designed to couple the two rotary slide valves in the same relative position (inherent with gear teeth).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753